Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.

DETAILED ACTION
Claims 1-20 are pending in this application.
Claims 1, 2, 17 and 18 have been amended [2/26/2021].

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. On page 7, last paragraph of Applicant’s Arguments, Applicant argues reference Takahashi does not disclose “the completion condition is…on each page” as recited in independent claims 1, 17 and 18. Examiner respectfully disagrees, because Takahashi teaches determining whether a page has been completely printed including total number of times printing (i.e. Y, M, C) and number of times additional printing (i.e. OP) on each page [Fig 4 (S20, S22, S24), par 0066-0068]. Therefore, Takahashi does teach “the completion condition is a total of a number of times of printing and a number of times of additional printing on each page”.
The above response is applied to those dependent therefrom.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US-2002/0033872) in view of Ogura (US-2018/0297358).
As to Claim 1, Takahashi teaches ‘A print control apparatus comprising: a controller configured to obtain a completion condition of a print job when executing the print job for printing one or more pages satisfying a predetermined condition [Fig 4 (S20-S26), par 0066-0070 – determining whether a job is complete when all colors for a page has been completed and there are no unprinted sheet remaining based on the number of sheets specified for printing]; and manage the print job as uncompleted until the obtained completion condition is satisfied even when a recording material on which the one or more pages are printed is ejected [Fig 4 (S24-S26), par 0068-0070 – subtracting from a value representing the specified number of sheets of paper is performed even when printed paper is ejected outside of the printer to determine if a print job is complete], and the completion condition is a total of a number of times of printing and a number of times of additional printing on each page [Fig 4 (S20, S22, S24) , par 0066-0068 – determining whether a job is complete for an unprinted (each) sheet when all colors for a page has been completed including overcoating and the printed paper is ejected]’.
Takahashi does not disclose expressly ‘wherein the predetermined condition is printing in color using both normal color materials and special color materials’, although Takahashi teaches printing with three primary colors and overcoating (OP) material [par 0042].
Ogura teaches ‘wherein the predetermined condition is printing in color using both normal color materials and special color materials [par 0039, 0063-0064, 0076, 0087 – determining whether overprinting has been completed when printing with white or clear ink and CMYK]’.
Takahashi and Ogura are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include printing with white or clear ink, as taught by Ogura. The motivation for doing so would have been to allowing pre-print or post-print ink using white/clear ink and CMYK. Therefore, it would have been obvious to combine Ogura with Takahashi to obtain the invention as specified in claim 1.

As to Claim 2, Takahashi teaches ‘wherein the print job is a print job for performing printing a plurality of times on each page [Fig 4 (S20, S22, S24), par 0066-0068 – each page printing is performed sequentially in iterations]’.  

As to Claim 3, Takahashi in the proposed combination of Ogura teaches ‘wherein, when the print job uses a normal color material that is a color material used normally and a special color material that is used specially for the print job, the print job performs printing a plurality of times [Fig 4 (S20, S22), par 0066-0067 – printing is performed sequentially with the Y, M, and C colors and the overcoating (OP)]’.  

As to Claim 4, Takahashi in view of Ogura teaches ‘wherein the controller is configured to separately obtain the number of times of additional printing for overprinting the special color material on top of the normal color material [par 0042, 0084 – when printing is performed on a plurality of sheets of the paper, a number of unprinted sheets of the paper are displayed (i.e. remaining sheets that were originally specified for printing) for overcoating]’.
While, Ogura teaches ‘for overprinting the special color toner on bottom of the normal toner [par 0041-0042, 0087 – printing a base layer using white/clear ink under or over an image layer using CMYK]’.
Takahashi and Ogura are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include printing with white or clear ink, as taught by Ogura. The motivation for doing so would have been to allowing pre-print or post-print ink using white/clear ink and CMYK. Therefore, it would have been obvious to combine Ogura with Takahashi to obtain the invention as specified in claim 4.

As to Claim 8, Takahashi teaches ‘wherein the controller does not execute subsequent processing until the print job is completed [Fig 4 (S26, END), par 0068 – ending a print job once all sheets and colors have been printed, therefore a new job can be processed once you get to “END”]’.  

As to Claim 11, Takahashi teaches ‘wherein: the controller is configured to give an instruction on details of processing to a print unit that performs printing [Fig 4 (S11-S14, S20), par 0058-0059, 0065-0066 – a user performs an input operation to specify print-desired data and the number of sheets of paper that correspond to the image data specified, where paper-feed motor and thermal-head motor are controlled to begin printing]’.  

As to Claim 13, Takahashi teaches ‘wherein the controller is configured to output, to the print unit, operation instruction information for giving an instruction on an operation necessary for satisfying the completion condition of the print job [Fig 4 (S11-S14, S19-S20), par 0058-0059, 0065-0066 – a user performs an input operation to specify print-desired data and the number of sheets of paper that correspond to the image data specified, where paper-feed motor and thermal-head motor are controlled to begin printing]’.  

As to Claim 17, Takahashi teaches ‘A printer comprising: a print unit that performs printing on a recording material using a color material [par 0050 – thermal head prints image data on paper]; and a print controller that controls the print unit on the basis of a print job [par 0038 – microcomputer performs the overall control for operation of the printer], wherein the print controller is configured to obtain a completion condition of the print job when executing the print job for printing one or more pages satisfying a predetermined condition [Fig 4 (S20-S26), par 0066-0070 – determining whether a job is complete when all colors for a page has been completed and there are no unprinted sheet remaining based on the number of sheets specified for printing]; and manage the print job as uncompleted until the obtained completion condition is satisfied even when a recording material on which the one or more pages are printed is ejected [Fig 4 (S24-S26), par 0068-0070 – subtracting from a value representing the specified number of sheets of paper is performed even when printed paper is ejected outside of the printer to determine if a print job is complete] and the completion condition is a total of a number of times of printing and a number of times of additional printing on each page [Fig 4 (S20, S22, S24) , par 0066-0068 – determining whether a job is complete for an unprinted (each) sheet when all colors for a page has been completed including overcoating and the printed paper is ejected]’.  
Takahashi does not disclose expressly ‘wherein the predetermined condition is printing in color using both normal color materials and special color materials’.
Ogura teaches ‘wherein the predetermined condition is printing in color using both normal color materials and special color materials [par 0039, 0063-0064, 0076, 0087 – determining whether overprinting has been completed when printing with white or clear ink and CMYK]’.
Takahashi and Ogura are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include printing with white or clear ink, as taught by Ogura. The motivation for doing so would have been to allowing pre-print or post-print ink using white/clear ink and CMYK. Therefore, it would have been obvious to combine Ogura with Takahashi to obtain the invention as specified in claim 17.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Ogura and further in view of Watanabe et al. (US-2002/0105669).
As to Claim 5, Takahashi in view of Ogura teaches all of the claimed elements/features as recited in dependent claim 2 and independent claim 1. Takahashi in view of Ogura does not disclose expressly ‘wherein the controller is configured to cause a display to display the number of times of additional printing’.
Watanabe teaches ‘wherein the controller is configured to cause a display to display the number of times of additional printing [Fig 20, par 0059-0060, 0241, 0249 – displaying the amount of sheets that have been printed with the total amount of sheets to print with overcoat printing]’.  
Takahashi in view of Ogura are analogous art with Watanabe because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include displaying an amount of sheets, as taught by Watanabe. The motivation for doing so would have been to informing a user how many sheets have been printed out of the remaining sheets to be printed. Therefore, it would have been obvious to combine Watanabe with Takahashi in view of Ogura to obtain the invention as specified in claim 5.

As to Claim 6, Takahashi teaches ‘wherein the controller is configured to cause the display to display a list of print jobs that have not reached the number of times of additional printing [par 0084 – when printing is performed on a plurality of sheets of the paper, a number of unprinted sheets of the paper are displayed (i.e. remaining sheets that were originally specified for printing)]’.  

As to Claim 7, Watanabe teaches ‘wherein the controller is configured to cause the display to display a progress status including the number of times of additional printing [Fig 20, par 0059-0060, 0241, 0249 – displaying the amount of sheets that have been printed with the total amount of sheets to print with overcoat printing]’.  
Takahashi in view of Ogura are analogous art with Watanabe because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include displaying an amount of sheets, as taught by Watanabe. The motivation for doing so would have been to informing a user how many sheets have been printed out of the remaining sheets to be printed. Therefore, it would have been obvious to combine Watanabe with Takahashi in view of Ogura to obtain the invention as specified in claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Ogura and further in view of Choi et al. (US-2009/0046136).
As to Claim 9, Takahashi in view of Ogura teaches all of the claimed elements/features as recited in dependent claim 8 and independent claim 1. Takahashi in view of Ogura does not disclose expressly ‘wherein the controller does not execute a subsequent print job, post-processing, or deletion of the print job until the print job is completed’.
Choi teaches ‘wherein the controller does not execute a subsequent print job, post-processing, or deletion of the print job until the print job is completed [par 0085 – if all pictures have been printed and all the colors are completely printed, then allowing executing a cutting process (i.e. post-processing)]’.
Takahashi in view of Ogura are analogous art with Choi because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include executing a cutting process once a page has been completely printed, as taught by Choi. The motivation for doing so would have been to not performing a post-process until a page has been completely printed with all colors. Therefore, it would have been obvious to combine Choi with Takahashi in view of Ogura to obtain the invention as specified in claim 9. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Ogura and further in view of Stansfield et al. (US-4,774,567).
As to Claim 12, Takahashi in view of Ogura teaches all of the claimed elements/features as recited in independent claim 1. Takahashi in view of Ogura does not disclose expressly ‘wherein the controller is configured to change an amount of a special color material used specially for the print job between (a) using both a normal color material that is a color material used normally and the special color material in one print operation and (b) overprinting the special color material on the normal color material’.
Stansfield teaches ‘wherein the controller is configured to change an amount of a special color material used specially for the print job between (a) using both a normal color material that is a color material used normally and the special color material in one print operation and (b) overprinting the special color material on the normal color material [col 5, line 54-col 6, line 19 – incrementing overprinted red value by 1 when CMYK does not equal to overprint CMYK(ROP)]’.  
Takahashi in view of Ogura are analogous art with Stansfield because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include adjusting an overprinted red value, as taught by Stansfield. The motivation for doing so would have been to increasing the overprint to equal the CMYK when printing a customary print image. Therefore, it would have been obvious to combine Stansfield with Takahashi in view of Ogura to obtain the invention as specified in claim 12. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Ogura and further in view of Kamiwano (JP-2010-143199).
As to Claim 14, Takahashi in view of Ogura teaches all of the claimed elements/features as recited in independent claim 1. Takahashi in view of Ogura does not disclose expressly ‘wherein the controller is configured to cause the operation instruction information to be printed’.
Kamiwano teaches ‘wherein the controller is configured to cause the operation instruction information to be printed [Abstract, Figs 5 (501), 6, par 0026-0037 – printing a marker 501 indicating overlapping printing including OP ink is to be performed]’.
Takahashi in view of Ogura are analogous art with Kamiwano because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include printing a marker indicating overlapping, as taught by Kamiwano. The motivation for doing so would have been to prevent sticking of an ink ribbon when it is determined to print an overcoat. Therefore, it would have been obvious to combine Kamiwano with Takahashi in view of Ogura to obtain the invention as specified in claim 14. 

As to Claim 15, Kamiwano teaches ‘wherein the controller is configured to cause a mark serving as the operation instruction information to be printed, the mark representing a progress status reflecting the number of times of additional printing and/or a paper feeding direction of a recording material [Abstract, Figs 5 (501), 6, par 0026-0037 – printing a marker 501 indicating overlapping printing including OP ink is to be performed and is displayed to indicate a printing direction]’.  
Takahashi in view of Ogura are analogous art with Kamiwano because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include printing a marker indicating overlapping, as taught by Kamiwano. The motivation for doing so would have been to prevent sticking of an ink ribbon when it is determined to print an overcoat. Therefore, it would have been obvious to combine Kamiwano with Takahashi in view of Ogura to obtain the invention as specified in claim 15.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Ishizuka et al. (US-2011/0063699) and further in view of Ogura (US-2018/0297358).
As to Claim 18, Takahashi teaches ‘A print system comprising: a print unit that performs printing on a recording material using a color material [par 0050 – thermal head prints image data on paper]; a print controller that controls the print unit on the basis of a print job [par 0038 – microcomputer performs the overall control for operation of the printer]; wherein the print controller is configured to obtain a completion condition of the print job when executing a print job for printing one or more pages satisfying a predetermined condition [Fig 4 (S20-S26), par 0066-0070 – determining whether a job is complete when all colors for a page has been completed and there are no unprinted sheet remaining based on the number of sheets specified for printing]; and manage the print job as uncompleted until the obtained completion condition is satisfied even when a recording material on which the one or more pages are printed is ejected [Fig 4 (S24-S26), par 0068-0070 – subtracting from a value representing the specified number of sheets of paper is performed even when printed paper is ejected outside of the printer to determine if a print job is complete] and the completion condition is a total of a number of times of printing and a number of times of additional printing on each page [Fig 4 (S20, S22, S24) , par 0066-0068 – determining whether a job is complete for an unprinted (each) sheet when all colors for a page has been completed including overcoating and the printed paper is ejected]’.
Takahashi does not disclose expressly ‘a print server that transmits the print job to the print controller and manages progress of the print job, wherein the predetermined condition is printing in color using both normal color materials and special color materials’.
Ishizuka teaches ‘a print server that transmits the print job to the print controller and manages progress of the print job [Fig 1 (102), par 0020 – spot color processing information providing device transmits data to image forming device]’.
Takahashi and Ishizuka are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a spot color processing information processing device, as taught by Ishizuka. The motivation for doing so would have been to receiving date from an external device. Therefore, it would have been obvious to combine Ishizuka with Takahashi to obtain the invention.  
Takahashi in view of Ishizuka does not disclose expressly ‘wherein the predetermined condition is printing in color using both normal color materials and special color materials’.
Ogura teaches ‘wherein the predetermined condition is printing in color using both normal color materials and special color materials [par 0039, 0063-0064, 0076, 0087 – determining whether overprinting has been completed when printing with white or clear ink and CMYK]’.
Takahashi in view of Ishizuka are analogous art with Ogura because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include printing with white or clear ink, as taught by Ogura. The motivation for doing so would have been to allowing pre-print or post-print ink using white/clear ink and CMYK. Therefore, it would have been obvious to combine Ogura with Takahashi in view of Ishizuka to obtain the invention as specified in claim 18.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Ishizuka et al., Ogura and further in view of Watanabe et al. (US-2002/0105669).
As to Claim 19, Takahashi in view of Ishizuka teaches all of the claimed elements/features as recited in independent claim 18. Takahashi in view of Ishizuka does not disclose expressly ‘wherein the controller is configured to notify the print server of completion of the print job when the print job satisfies the completion condition’.
Watanabe teaches ‘wherein the controller is configured to notify the print server of completion of the print job when the print job satisfies the completion condition [Fig 19, par 0085-0087, 0105, 0221, 0255 – displaying when all portions are printed on GUI that is displayed on host computer or interface unit]’.  
Takahashi in view of Ishizuka and Ogura are analogous art with Watanabe because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include displaying an amount of sheets, as taught by Watanabe. The motivation for doing so would have been to informing a user how many sheets have been printed out of the remaining sheets to be printed. Therefore, it would have been obvious to combine Watanabe with Takahashi in view of Ishizuka and Ogura to obtain the invention as specified in claim 19.

As to Claim 20, Watanabe teaches ‘wherein the controller is configured to notify the print server that the print job is uncompleted when the print job does not satisfy the completion condition even when a recording material on which the one or more pages are printed is ejected [Fig 19, par 0085-0087, 0105, 0241, 0249, 0255 – displaying the amount of sheets that have been printed with the total amount of sheets to print with overcoat printing]’.
Takahashi in view of Ishizuka and Ogura are analogous art with Watanabe because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include displaying an amount of sheets, as taught by Watanabe. The motivation for doing so would have been to informing a user how many sheets have been printed out of the remaining sheets to be printed. Therefore, it would have been obvious to combine Watanabe with Takahashi in view of Ishizuka and Ogura to obtain the invention as specified in claim 20.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Takahashi in view of Ogura, Watanabe, Choi, Stansfield, Kamiwano and Ishizuka and further in view of the prior art searched and/or cited does not teach nor render obvious “wherein, even when the completion condition is not satisfied, the controller is configured to cause the print job to be completed when no further printing is necessary” as recited in dependent claim 10; and “wherein the controller is configured to change, depending on how many times additional printing is performed, a setting of whether to perform printing from a first page or a last page, and a setting of an ejection face of a recording material” as recited in dependent claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677